Citation Nr: 1809473	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for low back disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1976 to December 1977. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record reflects that the Veteran requested a videoconference hearing before the Board on his May 2014 VA Form 9 (substantive appeal).  In a subsequent April 19, 2017 letter, the Veteran's representative indicated that the Veteran wished to withdraw his May 2014 request for a videoconference Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

Additionally, the Board notes that in July 2012 and September 2012, the Veteran withdrew his appeal as to the issues of entitlement to a compensable rating for generalized anxiety disorder and entitlement to service connection for coronary artery disease, respectively, prior to certification to the Board.  As such, these issues are no longer on appeal, and no further consideration is necessary.  See 38 C.F.R. § 20.204(b) (2017).

Finally, the Board notes that the issues of entitlement to service connection for feet degeneration, bilateral leg myopathy, right restless leg, and left restless leg are also in appellate status as a result of a substantive appeal submitted in February 2016.  Nevertheless, these issues will not be addressed herein as they have not been certified to the Board for consideration.  Significantly, it appears the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  Therefore, the Board will not take jurisdiction over these issues at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.




REMAND

The Veteran was afforded a VA examination in March 2012 to assess the etiology of his low back disability.  At the time of the examination, his right knee was service-connected.  The examiner opined that the Veteran's low back disability was ?less likely than not" incurred in or caused by an in-service injury, stating that the Veteran's service treatment records were silent for complaints of or treatment for low back pain.  Additionally, the examiner stated that a decrease in blood flow from the Veteran's right knee would not cause the Veteran's low back disability.  The examiner did not, however, provided an opinion regarding aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).  For this reason, the Board finds the March 2012 VA opinion to be inadequate.  Additionally, as the Veteran has since been service-connected for a left knee disability, a new opinion is required to address whether the Veteran's low back disability is caused or aggravated by his service-connected disabilities, to include both his right and left knees.  On remand, the AOJ should obtain a new medical opinion with complete rationale as to whether the Veteran's low back disability is caused or aggravated by his service-connected right and left knees.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any low back disability.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the medical opinion provider is then requested to respond to the following:

a) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability had its onset during active service, or is otherwise proximately due to any in-service event, injury, or disease. 

b) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is proximately due to the Veteran's service-connected right and left knee disabilities.
	
c) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability has been aggravated (made worse beyond its natural progression) by the Veteran's service-connected right and left knee disabilities.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




